IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 695 MAL 2016
DEPARTMENT OF LABOR AND                  :
INDUSTRY,                                :
                                         : Petition for Allowance of Appeal from
                  Respondent             : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
KATHRYN SIMPSON,                         :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of February, 2017, the Petition for Allowance of Appeal

is DENIED.